Title: James Madison to Alexander Garrett, 3 November 1827
From: Madison, James
To: Garrett, Alexander


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Novr. 3. 1827
                            
                        
                        
                        If General Cocke should happen to be in Charlottesville or at the University, be so obliging as to have
                            the inclosed letter immediately handed to him, if not at either to give it the earliest conveyance by mail to Bremo.
                            Friendly respects
                        
                        
                            
                                James Madison
                            
                        
                    